Citation Nr: 0902715	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ankylosis and 
arthritis, secondary to a gunshot wound to the right second 
toe.  

2.  Entitlement to service connection for a left foot 
condition.

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1, 1967 to April 
12, 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  Ankylosis and arthritis, secondary to a gunshot wound to 
the right second toe, pre-existed the veteran's period of 
service, and was not permanently aggravated by his service.  

2.  The veteran had no treatment for a left foot disorder in 
service or within one year of separation.

3.  There is no medical evidence of a current diagnosis of a 
left foot disorder.

4.  The veteran was not treated for, or diagnosed with, a 
cervical spine disorder in service or within one year of 
separation.

5.  There is no medical evidence of record providing a nexus 
between the veteran's current cervical spine disorder and his 
military service.  


CONCLUSION OF LAW

1.  Service connection for ankylosis and arthritis, secondary 
to a gunshot wound to the right second toe, is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).

2.  A left foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in an August 2004 letter, 
provided before the adjudication of these claims.  

The Board also finds that all relevant facts have been 
properly developed.  The veteran's service treatment records, 
VA treatment records, and relevant private treatment records 
have all been obtained, and all evidence necessary for 
equitable resolution of the issues has been obtained.  Though 
the veteran has not been provided an examination, the Board 
finds an examination is not required, as there is no reason 
to believe that the veteran's current disabilities may be 
related to, or aggravated by, military service.  Essentially, 
the VA's duty to provide an examination has not been 
triggered.  See 38 C.F.R. § 3.159(a).  Further, the veteran 
has not requested a hearing and the Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims; 
therefore, no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for a disability that is 
due to a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as arthritis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in-service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's June 1966 pre-induction examination noted no 
abnormalities and the veteran was found to be fit for duty.  
A subsequent March 1, 1967 entrance examination noted a 
gunshot wound to the right foot, but the veteran again was 
found fit for duty.  Shortly, thereafter, on March 6, 1967 a 
service treatment record notes the veteran's treatment for 
right foot pain and tenderness associated with the previously 
observed gun shot wound.  At this time, the veteran was 
prescribed an arch support and placed on a two week trial 
duty, to reassess his fitness for duty.  After this trial 
period, a March 20, 1967 treatment note documents the 
veteran's complaints of constant pain in his right foot, 
knees, and lower back, since he sustained the gunshot wound.  
Ultimately, the veteran was diagnosed with ankylosis and 
arthritis secondary to a self-inflicted gunshot wound, right 
second toe and the physician recommend that the veteran be 
discharged from active duty.

An April 7, 1967 Medical Board Report reflects the finding 
that the veteran's right second toe ankylosis and arthritis, 
secondary to a gunshot wound, existed prior to his entry into 
service and was not aggravated by service.  Aside from the 
veteran's right foot disorder, no other physical or mental 
abnormalities were noted.  Based on the veteran's diagnosis, 
the veteran was found unfit for duty and released from active 
duty service on April 12, 1967.

Right Foot Disorder Claim

A veteran is presumed to be in sound condition when examined 
and accepted into service, except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakably evidence establishes that the injury or 
disease existed before service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. 
Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 
3-2003.

Based on the foregoing, it is clear the veteran's ankylosis 
and arthritis, secondary to a gunshot wound to the right 
second toe, pre-existed his active duty service.  It was 
noted at entrance.  Equally clear, the April 7, 1967 Medical 
Board Report explicitly found that the condition was not 
aggravated by the veteran's military service.  Though the 
veteran has presented numerous records documenting his 
complaints of pain and treatment for various conditions, none 
of these records indicate the veteran's right foot condition 
was made worse by his military service.  Accordingly, the 
only medical opinion addressing whether the veteran's right 
foot disorder was aggravated by his military service clearly 
and unmistakably show that it was not.  

The Board notes the veteran's November 2004 statement 
indicating his military service permanently worsened his 
right foot condition.  In addition to the self serving nature 
of this remark, it is equally true the veteran is not a 
medical professional and thus not qualified to attribute any 
increase in pain to his military service versus the natural 
progression of the disorder or anther medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for ankylosis and arthritis, secondary to a gunshot wound to 
the second right toe.  The appeal is denied.  

Left Foot Disorder Claim 

The veteran's March 1, 1967 entrance examination and April 7, 
1967 Medical Board report note no abnormalities associated 
with the veteran's left foot.  Further, the veteran's service 
treatment record does not contain any notation of any injury 
or treatment of the veteran's left foot.  

There is no medical evidence indicating the veteran has any 
current diagnosis of a left foot disorder.  A November 2003 
treatment record mentions the veteran drags his left foot 
when he walks, but no left foot condition is diagnosed.  
Neither the veteran's VA medical file nor his private 
treatment records indicate he has been diagnosed with any 
left foot disorder by a medical professional.  Absent the 
presence of the claimed disability, there is no basis upon 
which to award service connection.  Accordingly, the 
veteran's service connection claim for a left foot disorder 
is denied.  

Cervical Spine Disorder Claim

The veteran's claim and his various other statements indicate 
his belief that his current cervical spine disorder is 
associated with his military service.  Specifically, the 
veteran claims a right foot disorder, which preexisted his 
entry into the military, was aggravated by his military 
service.  Consequently, the veteran claims this aggravation 
resulted in the development of his cervical spine disorder.  
This contention forms the basis of the veteran's service 
connection claim.  

The Board notes that an April 2000 private radiology report 
diagnoses the veteran with degenerative joint disease of the 
cervical spine.  Having demonstrated a current disability, 
the Board must consider evidence related to the veteran's 
claims that this disorder is related to his military service.  
See 38 C.F.R. § 3.303.

A March 20, 1967 service treatment record documents the 
veteran's complaints of pain associated with his lower back; 
however, his service treatment record contains no notation of 
injury or treatment related to the cervical spine.  
Ultimately, no cervical spine disorder was diagnosed while 
the veteran was on active duty, or within one year of his 
separation from active duty.  

Though diagnosed in an April 2000 private radiology report, 
the first post service treatment related to the veteran's 
back is found in an August 2003 private treatment record.  
This examination noted the veteran had "grossly normal" 
range of motion and strength, and again diagnosed 
degenerative joint disease of the spine.  Nothing in the 
record indicates the doctor attributed this disorder to the 
veteran's military service.

The veteran has submitted numerous private treatment records 
documenting the treatment of his cervical spine disorder; 
however, none of these records indicate the condition is 
related to his military service.  In fact, there is no 
medical opinion of record connecting the veteran's cervical 
spine disorder to his military service. 

The Board has considered the veteran's statements that his 
cervical spine disorder is related to a pre-service gunshot 
wound to his right foot, and that his military service 
aggravated this condition, resulting in his cervical spine 
condition.  However, the Board has denied service connection 
for ankylosis and arthritis, secondary to a gunshot wound to 
the right second toe, and therefore, service connection on a 
secondary basis is precluded.  Further, the veteran as a lay 
person is not qualified to diagnose or connect a medical 
condition of this nature to his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the evidence of record, the Board denies the 
veteran's service connection claim for a cervical spine 
disorder.  The Board has denied the veteran's service 
connection claim for a right foot condition, eliminating the 
veteran's ability to claim his cervical spine disorder is 
secondary to this condition.  Further, the veteran's first 
complaints of pain and ultimate diagnosis of a cervical spine 
disorder occurred many years after he separated from service.  
As no medical evidence of record provides the requisite nexus 
between the veteran's military service and his present 
cervical spine disorder, the veteran's claim is denied.


ORDER

Service connection for ankylosis and arthritis, secondary to 
a gunshot wound to the right second toe, is denied.

Service connection for a left foot condition is denied.

Service connection for a cervical spine disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


